ORDER

PER CURIAM.
Gary Lossing appeals from the judgment entered in favor of employer, W.E. Walker Company, enjoining him from working in the insurance field within Cape Girardeau County for five years, and permanently enjoining him from disclosing or using information contained in employer’s customer ledger. We affirm.
An extended opinion would serve no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).